DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouchi et al PG PUB 2015/0124673.
Re Claims 1, 8, and 15, Ouchi et al teaches in a figure 1, a terminal (a transceiver, at least one processor) 102 receiving from BS 101 (a network device: at least one processor and transmitter) a first DCI (105) wherein the DCI includes plurality pieces of downlink control information including a SRS request (at least first triggering information) which has a one to one correspondence with the first DCI [0100-0101] wherein the SRS request also indicates a SRS parameter such as the bandwidth configuration for transmitting the SRS (at least one of a resource); figure 5 steps S504-505 teaches the terminal determining [0209] the SRS request (target first trigger information) in the received first DCI for sending the SRS (the first reference signal). 
Re Claims 2, 3, 9, 10, the terminal (the at least one processor) determines whether the DCI format indicates a positive SRS request (determining…the target first 
Re Claims 4, 11, figure 1 teaches the terminal determines based on the DCI format (the target DCI) from interaction between the BS 101 and 103 (network devices) wherein based on the DCI format, the terminal identifies the positive SRS request (first trigger information; target first trigger information) comprised in the DCI format (target DCI) to send the SRS.
Re Claims 5, 12, the terminal receives the DCI format and determines the positive SRS request (target DCI; first indication information) from plurality of pieces of DCI.
	Re Claims 6, 13, a search space for the PDCCH is set in each terminal [0079].
	Re Claims 7, 14, the resource used for the SRS are distributed to the frequency domain and the time domain [0078].
	Re Claim 16, the SRS request (at least one piece of DCI) is determined in a predefined manner.
	Re Claim 17, the DCI format includes a cell ID (the first indication information) to indicate a serving network device of the terminal [0106].
	Re Claim 18, in figure 1, the BS 103 (coordinated network device) determines whether the SRS request is negative (at least one piece of DCI) to instruct the terminal not to send the SRS (the first reference signal) [0101].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571272.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHI HO A LEE/Primary Examiner, Art Unit 2472